UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: March 31 Date of reporting period:June 30, 2013 Item 1. Schedule of Investments. Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS – 53.9% BASIC MATERIALS – 2.5% $ Horsehead Holding Corp. 3.800%, 7/1/20171, 2 $ Kaiser Aluminum Corp. 4.500%, 4/1/20151, 2 Sterlite Industries India Ltd. (India) 4.000%, 10/30/20141, 2 Stillwater Mining Co. 1.750%, 10/15/20321, 2, 3 COMMUNICATIONS – 8.6% Blucora, Inc. 4.250%, 4/1/20191, 2, 3, 4 Ciena Corp. 4.000%, 12/15/20201, 2 Equinix, Inc. 3.000%, 10/15/20141 SBA Communications Corp. 4.000%, 10/1/20141 TIBCO Software, Inc. 2.250%, 5/1/20321, 2, 3 VeriSign, Inc. 3.250%, 8/15/20371 Virgin Media, Inc. 6.500%, 11/15/20161 WebMD Health Corp. 2.500%, 1/31/20181 XM Satellite Radio, Inc. 7.000%, 12/1/20141, 4 CONSUMER, CYCLICAL – 9.3% Callaway Golf Co. 3.750%, 8/15/20191, 2, 3, 4 DR Horton, Inc. 2.000%, 5/15/20141 Hawaiian Holdings, Inc. 5.000%, 3/15/20161, 2 JetBlue Airways Corp. 6.750%, 10/15/20391, 3 KB Home 1.375%, 2/1/20191, 2, 3 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, CYCLICAL (Continued) $ Lennar Corp. 2.750%, 12/15/20201, 3, 4 $ Meritor, Inc. 7.875%, 3/1/20261, 2, 3, 4 MGM Resorts International 4.250%, 4/15/20151, 2 Ryland Group, Inc. 1.625%, 5/15/20181, 2 Standard Pacific Corp. 1.250%, 8/1/20321, 2, 3 Titan Machinery, Inc. 3.750%, 5/1/20191, 2 Toll Brothers Finance Corp. 0.500%, 9/15/20321, 2, 3, 4 WESCO International, Inc. 6.000%, 9/15/20291, 3 CONSUMER, NON-CYCLICAL – 7.5% CBIZ, Inc. 4.875%, 10/1/20151, 2, 4 Chiquita Brands International, Inc. 4.250%, 8/15/20161 Cubist Pharmaceuticals, Inc. 2.500%, 11/1/20171 Endo Health Solutions, Inc. 1.750%, 4/15/20151, 2 Exelixis, Inc. 4.250%, 8/15/20191, 2 Illumina, Inc. 0.250%, 3/15/20161, 4 Isis Pharmaceuticals, Inc. 2.750%, 10/1/20191, 4 Live Nation Entertainment, Inc. 2.875%, 7/15/20271, 3 Medicines Co. 1.375%, 6/1/20171, 4 Omnicare, Inc. 3.750%, 12/15/20251 PHH Corp. 6.000%, 6/15/20171 Theravance, Inc. 2.125%, 1/15/20231, 2 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, NON-CYCLICAL (Continued) $ Volcano Corp. 1.750%, 12/1/20171, 2 $ Wright Medical Group, Inc. 2.000%, 8/15/20171, 2, 4 ENERGY – 3.1% Cobalt International Energy, Inc. 2.625%, 12/1/20191, 2 Goodrich Petroleum Corp. 5.000%, 10/1/20291, 2, 3 Newpark Resources, Inc. 4.000%, 10/1/20171 Stone Energy Corp. 1.750%, 3/1/20171, 2 Western Refining, Inc. 5.750%, 6/15/20141 FINANCIAL – 9.7% Air Lease Corp. 3.875%, 12/1/20181, 2, 4 American Equity Investment Life Holding Co. 5.250%, 12/6/20291, 2, 3, 4 Amtrust Financial Services, Inc. 5.500%, 12/15/20211, 2 DFC Global Corp. 3.250%, 4/15/20171, 2, 4 Encore Capital Group, Inc. 3.000%, 11/27/20171, 2, 4 3.000%, 7/1/20201, 4 Forest City Enterprises, Inc. 4.250%, 8/15/20181, 2, 3 Forestar Group, Inc. 3.750%, 3/1/20201, 2 iStar Financial, Inc. 3.000%, 11/15/20161, 2 Jefferies Group LLC 3.875%, 11/1/20291, 3 Knight Capital Group, Inc. 3.500%, 3/15/20151, 2 Meadowbrook Insurance Group, Inc. 5.000%, 3/15/20201, 2, 4 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIAL (Continued) $ MGIC Investment Corp. 9.000%, 4/1/20631, 3, 4 $ National Financial Partners Corp. 4.000%, 6/15/20171, 2 Radian Group, Inc. 2.250%, 3/1/20191, 2 Walter Investment Management Corp. 4.500%, 11/1/20191, 2 INDUSTRIAL – 4.8% Cemex S.A.B. de C.V. (Mexico) 3.750%, 3/15/20181 Covanta Holding Corp. 3.250%, 6/1/20141, 2 General Cable Corp. 4.500%, 11/15/20291, 2, 5 Greenbrier Cos., Inc. 3.500%, 4/1/20181, 2 RTI International Metals, Inc. 1.625%, 10/15/20191, 2 Vishay Intertechnology, Inc. 2.250%, 6/1/20421, 4 TECHNOLOGY – 7.1% Allscripts Healthcare Solutions, Inc. 1.250%, 7/1/20201, 2, 4 Bottomline Technologies de, Inc. 1.500%, 12/1/20171, 2 Cadence Design Systems, Inc. 2.625%, 6/1/20151, 2 Electronic Arts, Inc. 0.750%, 7/15/20161, 2 Microchip Technology, Inc. 2.125%, 12/15/20371 Micron Technology, Inc. 1.500%, 8/1/20311, 2, 3 Novellus Systems, Inc. 2.625%, 5/15/20411, 2 Take-Two Interactive Software, Inc. 4.375%, 6/1/20141 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) UTILITIES – 1.3% $ CenterPoint Energy, Inc. 0.000%, 9/15/20291, 3, 5 $ TOTAL CORPORATE BONDS (Cost $132,597,365) Number of Shares Value PREFERRED STOCKS – 22.7% BASIC MATERIALS – 0.6% ArcelorMittal (Luxembourg) 6.000%, 1/15/20161 COMMUNICATIONS – 1.9% Interpublic Group of Cos., Inc. 5.250%, 0/0/01, 3 Iridium Communications, Inc. 7.000%, 0/0/01, 4 CONSUMER, CYCLICAL – 1.2% Continental Airlines Finance Trust II 6.000%, 11/15/20301, 3 Goodyear Tire & Rubber Co. 5.875%, 4/1/20141 CONSUMER, NON-CYCLICAL – 4.8% Alere, Inc. 3.000%, 0/0/01 Bunge Ltd. (Bermuda) 4.875%, 0/0/01 HealthSouth Corp. 6.500%, 12/31/20491 Omnicare Capital Trust II 4.000%, 6/15/20331, 3 Post Holdings, Inc. 3.750%, 0/0/01, 4 Universal Corp. 6.750%, 0/0/01, 3 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) ENERGY – 3.6% Chesapeake Energy Corp. 5.750%, 0/0/01, 4 $ Energy XXI Bermuda Ltd. (Bermuda) 5.625%, 0/0/01 Penn Virginia Corp. 6.000%, 0/0/01 Sanchez Energy Corp. 4.875%, 12/31/20491, 4 6.500%, 12/31/20491, 4 FINANCIAL – 10.6% 2010 Swift Mandatory Common Exchange Security Trust 6.000%, 12/31/20131, 4 Alexandria Real Estate Equities, Inc. 7.000%, 12/31/20491 AMG Capital Trust II 5.150%, 10/15/20371 Bank of America Corp. 7.250%, 0/0/01 Health Care REIT, Inc. 6.500%, 0/0/01 Huntington Bancshares, Inc. 8.500%, 12/31/20491 iStar Financial, Inc. 4.500%, 0/0/01, 3 KeyCorp 7.750%, 0/0/01 MetLife, Inc. 5.000%, 10/8/20141 OFG Bancorp (Puerto Rico) 8.750%, 0/0/01, 4 Wintrust Financial Corp. 5.000%, 12/31/20491 TOTAL PREFERRED STOCKS (Cost $55,904,269) TOTAL INVESTMENTS – 76.6% (Cost $188,501,634) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Number of Shares Value Other Assets in Excess of Liabilities – 23.4% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (45.5)% COMMON STOCKS – (45.5)% BASIC MATERIALS – (1.4)% ) ArcelorMittal (Luxembourg) $ ) ) Horsehead Holding Corp.* ) ) Kaiser Aluminum Corp. ) ) Sterlite Industries India Ltd. - ADR (India) ) ) Stillwater Mining Co.* ) ) COMMUNICATIONS – (7.6)% ) Blucora, Inc.* ) ) Ciena Corp.* ) ) Equinix, Inc.* ) ) Interpublic Group of Cos., Inc. ) ) Iridium Communications, Inc.* ) ) Liberty Global PLC (United Kingdom)* ) ) Liberty Global PLC - Class A (United Kingdom)* ) ) SBA Communications Corp. - Class A* ) ) Sirius XM Radio, Inc. ) ) TIBCO Software, Inc.* ) ) Time Warner Cable, Inc. ) ) Time Warner, Inc. ) ) VeriSign, Inc.* ) ) WebMD Health Corp.* ) ) CONSUMER, CYCLICAL – (6.2)% ) Callaway Golf Co. ) ) DR Horton, Inc. ) ) Goodyear Tire & Rubber Co.* ) ) Hawaiian Holdings, Inc.* ) ) JetBlue Airways Corp.* ) ) KB Home ) ) Lennar Corp. - Class A ) ) Meritor, Inc.* ) ) MGM Resorts International* ) ) Ryland Group, Inc. ) ) Standard Pacific Corp.* ) ) Titan Machinery, Inc.* ) ) Toll Brothers, Inc.* ) ) United Continental Holdings, Inc.* ) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) ) WESCO International, Inc.* $ ) ) CONSUMER, NON-CYCLICAL – (7.5)% ) Alere, Inc.* ) ) Bunge Ltd. ) ) CBIZ, Inc.* ) ) Chiquita Brands International, Inc.* ) ) Cubist Pharmaceuticals, Inc.* ) ) Endo Health Solutions, Inc.* ) ) Exelixis, Inc.* ) ) HealthSouth Corp.* ) ) Illumina, Inc.* ) ) Isis Pharmaceuticals, Inc.* ) ) Live Nation Entertainment, Inc.* ) ) Medicines Co.* ) ) Omnicare, Inc. ) ) PHH Corp.* ) ) Post Holdings, Inc.* ) ) Theravance, Inc.* ) ) Universal Corp. ) ) Volcano Corp.* ) ) Wright Medical Group, Inc.* ) ) DIVERSIFIED – (0.1)% ) Leucadia National Corp. ) ENERGY – (4.0)% ) Chesapeake Energy Corp. ) ) Cobalt International Energy, Inc.* ) ) Energy XXI Bermuda Ltd. (Bermuda) ) ) Goodrich Petroleum Corp.* ) ) Newpark Resources, Inc.* ) ) Penn Virginia Corp. ) ) Sanchez Energy Corp.* ) ) Stone Energy Corp.* ) ) Western Refining, Inc. ) ) FINANCIAL – (9.4)% ) Affiliated Managers Group, Inc.* ) ) Air Lease Corp. ) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) FINANCIAL (Continued) ) Alexandria Real Estate Equities, Inc. - REIT $ ) ) American Equity Investment Life Holding Co. ) ) Amtrust Financial Services, Inc. ) ) Bank of America Corp. ) ) DFC Global Corp.* ) ) Encore Capital Group, Inc.* ) ) Forest City Enterprises, Inc. - Class A* ) ) Forestar Group, Inc.* ) ) Health Care REIT, Inc. - REIT ) ) Huntington Bancshares, Inc. ) ) iStar Financial, Inc. - REIT* ) ) KeyCorp ) ) Knight Capital Group, Inc. - Class A* ) ) Meadowbrook Insurance Group, Inc. ) ) MetLife, Inc. ) ) MGIC Investment Corp.* ) ) National Financial Partners Corp.* ) ) OFG Bancorp (Puerto Rico) ) ) Radian Group, Inc. ) ) Walter Investment Management Corp.* ) ) Wintrust Financial Corp. ) ) INDUSTRIAL – (3.8)% ) Cemex S.A.B. de C.V. - ADR (Mexico)* ) ) Covanta Holding Corp. ) ) General Cable Corp. ) ) Greenbrier Cos., Inc.* ) ) RTI International Metals, Inc.* ) ) Swift Transportation Co.* ) ) Vishay Intertechnology, Inc.* ) ) TECHNOLOGY – (5.5)% ) Allscripts Healthcare Solutions, Inc.* ) ) Bottomline Technologies de, Inc.* ) ) Cadence Design Systems, Inc.* ) ) Electronic Arts, Inc.* ) ) Lam Research Corp.* ) ) Microchip Technology, Inc. ) ) Micron Technology, Inc.* ) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) TECHNOLOGY (Continued) ) Take-Two Interactive Software, Inc.* $ ) ) TOTAL SECURITIES SOLD SHORT (Proceeds $111,196,461) $ ) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Convertible security. 2 All or a portion of this security is segregated as collateral for securities sold short. 3 Callable. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 5 Variable, floating or step rate security. See accompanying Notes to Schedule of Investments. Palmer Square SSI Alternative Income Fund NOTES TO SCHEDULE OF INVESTMENTS June 30, 2013 (Unaudited) Note 1 – Organization Palmer Square SSI Alternative Income Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek income and absolute return.The Fund commenced investment operations on May 25, 2012, with two classes of shares, Class A and Class I. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends, liquidation, income and expenses, except class specific expenses, subject to the approval of the Trustees. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. Palmer Square SSI Alternative Income Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued June 30, 2013 (Unaudited) (c) Preferred Stocks Preferred stocks are a class of stock having a preference over common stock as to the payment of dividends and the recovery of investment in the event a company is liquidated, although preferred stock is usually subordinate to the debt securities of the issuer. Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates. If interest rates rise, the fixed dividend on preferred stocks may be less attractive, causing the price of preferred stocks to decline. Preferred stock may have mandatory sinking fund provisions, as well as call/redemption provisions prior to maturity, a negative feature when interest rates decline. Note 3 – Federal Income Taxes At June 30, 2013, the cost of securities on a tax basis and gross unrealized appreciation and (depreciation) on investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Palmer Square SSI Alternative Income Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued June 30, 2013 (Unaudited) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards. Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of June 30, 2013, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3** Total Assets Investments Corporate Bonds* $
